DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 12/17/2020, with a request for continued examination filed 12/17/2020.
Claims 1, 2, 4, 5, and 7-9 are pending.
Claims 1 is amended.
Claims 3 and 6 are cancelled.
Claims 8 and 9 are added.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Examiner Comment Regarding Transfer of Application Examination 
It is noted that the instant Application has been transferred from Examiner Brian T. McMenemy to Examiner Emilio Saavedra after the Action dated 09/17/2020. 
Applicant is welcome to schedule an interview with the Examiner through Applicant’s 
Representative in order to discuss the instant application. As a reminder, any interview must be conducted directly with Applicant’s representative or in the presence of said representative in the call.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/18/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Thermal Displacement Correction Device Considering Sensor Failure.

Response to Arguments

Applicant’s arguments, filed 12/17/2020, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.
The current Examiner also notes that the response to arguments in the advisory action dated 12/04/2020, hereby serve to reply to any arguments to the previously cited references that were argued in Applicant’s arguments filed 11/13/2020 in connection with Applicant’s response after final. 
Applicant is welcome to schedule an interview with the Examiner through Applicant’s 
Representative in order to discuss the instant application. As a reminder, any interview must be conducted directly with Applicant’s representative or in the presence of said representative in the call.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murahashi et al. US PG Publication 20160124420 (hereinafter Murahashi) in view of Machacek US PG Publication 20080270162 (hereinafter Machacek), in further view of Kamio US PG Publication 20170347506 (hereinafter Kamio), and in further view of Japanese Patent Publication No. JP 2015-104765A to Sakurai (hereinafter Sakurai. English translation of JP 2015-104765A is included and cited in this office action).

In regards to claim 1, Murahashi discloses: 
	A thermal displacement correction device for a machine tool based machine tool temperatures detected by a plurality of sensors, the thermal displacement correction device comprising:
	a memory configured to store a plurality of thermal displacement estimating methods in association with a state of the plurality of sensors; [Murahashi, [FIG. 3 & Para. 30] "FIG. 3 is a view (table) showing a frame format of a database as a parameter group for selecting an estimated calculation parameter stored in the correction amount estimating device 13. This database is common among machines of the same model, and is stored in both specifications set A and specifications set B. and
acquire the machine tool temperatures detected by the plurality of sensors and the state of the plurality of sensors, [Murahashi, [FIG. 1 & Para. 27] " As shown in FIG. 1, in specifications set A, temperature sensors 11A to 11D that detect the temperature of the bed 1, the scale 2, the table 5, and the workpiece 6 are provided." [FIGS 3-4 & Para. 33] "The parameter automatic selecting device 14 reads the machine information from the NC device 15 (step S2). The machine information here is identification information indicative of specifications set A." Wherein, it is interpreted that the machine tool temperatures detected by the plurality of sensors (11A to 11D) are acquired and the state (i.e. machine information indicative of specifications set A) of the plurality of sensors is acquired.] 
select a thermal displacement estimating method to be used for estimating a thermal displacement amount of the machine tool from among the plurality of thermal displacement estimating methods stored in the memory based on the acquired state of the plurality of sensors, [Murahashi, [FIGS. 3-4 & Para. 33] "The parameter automatic selecting device 14 selects the thermal and
estimate the thermal displacement amount of the machine tool based-on the acquired machine tool temperatures  according to the selected thermal displacement estimating method [Murahashi, [FIGS. 3-4 & Para. 34] "The correction amount estimating device 13 receives the thermal displacement parameters selected in step S3, and performs an estimate calculation of the thermal 
correct a position of the machine tool based on the estimated thermal displacement amount, and [Murahashi, [FIG. 1, FIGS 3-4 & Para. 37] "When the estimated thermal displacement .DELTA. is calculated in this way, the correction amount estimating device 13 outputs the estimated thermal displacement A to the NC device 15." Wherein, it is interpreted that the correction amount estimating unit corrects a position (i.e. outputs an estimated displacement) of the machine tool (FIG. 1) based on the thermal displacement amount (i.e. a calculated thermal displacement value).]
control operation of the machine tool based on the corrected position, [Murahashi, [FIG. 1, FIGS. 3-4 & Para. 37] "The NC device 15 performs moving control taking the received estimated thermal displacement A into account (step S5)."  Wherein, it is interpreted that the operation of the machine tool (15) is controlled based on the corrected position (i.e. an output of an estimated displacement).] wherein
…..in response to a state of at least one sensor of the plurality of sensors being [unavailable] select from among the plurality of thermal displacement estimating methods stored in the memory, [Murahashi, [FIG. 3 & Para. 28] "The thermal displacement correcting apparatus is configured just as in specifications set A, but no scale 2 is provided, so the temperature sensor 11B related to the scale 2 is not provided, which differs from specifications set A." [FIG. 3 & Para. 30] “This database is common among machines of the same model, and is stored in both specifications set A and specifications set B. Here, .delta..sub.i represents the thermal deformation of each estimated element i (the bed 1 if i is A, 1, or bed; the scale 2 if i is B, 2, or scale; the table 5 if i is C, 3, or table; and the workpiece 6 if i is D, 4, or a thermal displacement estimating method that estimates the thermal displacement amount of the machine tool without using the machine tool temperature detected by said at least one sensor of the plurality of sensors, [Murahashi, [FIG. 3 & Para. 28] "The thermal displacement correcting apparatus is configured just as in specifications set A, but no scale 2 is provided, so the temperature sensor 11B related to the scale 2 is not provided, which differs from specifications set A." [FIG. 3 & Para. 38] "with specifications set B, the other steps described below operate the same as with specifications set A. That is, when the machine information of specifications set B is read in step S2, the thermal displacement parameters related to specifications set B are selected in step S3 (step S3). More specifically, .alpha..sub.A, .alpha..sub.C, .alpha..sub.D, T.sub.A, T.sub.C, T.sub.D, (Xe-X), (Xw-Xe), and (X-Xw) are selected as the thermal displacement parameters, referencing the columns of specifications set B. "0" means that there are no parameters." [FIGS. 3-4 & Para. 34] "The correction amount estimating device 13 receives the thermal displacement parameters each of the plurality of thermal displacement estimating methods is a calculation formula for calculating a respective thermal displacement amount of the machine tool from the machine tool temperatures detected by the plurality of sensors, respectively. [Murahashi, [FIGS. 3-4 & Para. 33] "The parameter automatic selecting device 14 selects the thermal displacement parameters related to specifications set A, referencing the database in FIG. 3, based on this machine information (step S3). More specifically, the parameter automatic selecting device 14 selects .alpha..sub.A to .alpha..sub.D, T.sub.A to T.sub.D, (Xa-X), (Xb-Xa), (Xw-Xb), and (X-Xw) as the thermal displacement parameters." [FIG. 3 & Para. 30] “This database is common among machines of the same model, and is stored in both specifications set A and specifications set B. Here, .delta..sub.i represents the thermal deformation of each estimated element i (the bed 1 if i is A, 1, or bed; the scale 2 if i is B, 2, or scale; the table 5 if i is C, 3, or table; and the workpiece 6 if i is D, 4, or workpiece), represents a linear coefficient of expansion of the estimated element i, T.sub.i represents a detected temperature of the estimated element i, and L.sub.i represents a length of the estimated element i."  [FIG. 3 & Para. 38] "with specifications set B, the other steps described below operate the same as with specifications set A. That is, when the machine information of specifications set B is read in step S2, the thermal displacement parameters related to specifications set B are selected in step S3 (step S3). More specifically, .alpha..sub.A, .alpha..sub.C, .alpha..sub.D, T.sub.A, T.sub.C, T.sub.D, (Xe-X), (Xw-Xe), and (X-Xw) are selected as the thermal displacement parameters, referencing the columns of specifications set B. "0" means that there are no parameters." Wherein, it is interpreted that each of thermal displacement estimating methods (i.e. selecting thermal parameters 

But Murahashi is not generally concerned with a processor configured to preform programmed operations nor an abnormal sensor value being disregarded
However, Machacek discloses: 
a processor [Machacek, [FIG. 1 & Para. 27] "The operations of flow chart 100 may be performed by a processor, a computer, or another type of electronic device."] configured to:
an abnormal sensor value being evaluated and discarded [Machacek, [FIG. 2 & Para. 63] "the subsystem 210 may determine that a particular sensor is not functioning properly during the validation process and may discard the information provided by that sensor."]
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Machacek’s sensor validation principles into the thermal displacement principles for machine tools as taught by Murahashi. This would result in a machine tool configured with multiple sensors to configure to detect and correct thermal displacement. The resultant system would also self-validate sensor data to ensure increased accuracy and availability [Machacek, Para. 26] 

While the combination further discloses: 
	thermal estimating methods stored in memory [Murahashi, [FIG. 3 & Para. 30] "FIG. 3 is a view (table) showing a frame format of a database as a parameter group for selecting an estimated 
a temperature state of the plurality of sensors [Machacek, [FIG. 2 & Para. 56] "sensors 212 to 214 sense a physical property (e.g., temperature, pressure, etc.) associated with a process being performed by the subsystem 210." [FIG. 2 & Para. 65] "the subsystem 210 may average or combine two or more related or redundant measurements to produce a new measurement for the subsystem 210." Wherein, it is interpreted that the temperature state (i.e. average or combined value) of a plurality of sensors (212, 214) is calculated.]
But the combination is not generally concerned with a plurality of thermal displacement estimating methods ranked in an order nor wherein the processor is configured to select, from among the plurality of thermal displacement estimating methods, a thermal displacement estimating method based on the ranked order and the state of the sensed values. 
However, Kamio discloses: 
the plurality of thermal displacement estimating methods…is ranked in an order, [Kamio, FIG. 3 & Para. 41] “A temperature rank P (=1 to 6) that represents the temperature rise value A in steps.” Wherein, it is interpreted that a plurality of thermal displacement estimating methods (i.e. temperature ranks R) are ranked in an order (i.e. for example, 1-6).] wherein the processor is configured to select, from among the plurality of thermal displacement estimating methods, a thermal displacement estimating method based on the ranked order and the state of the sensed values [Kamio, FIGS. 2-3 & Para. 41] “The temperature rise value A is demarcated in sets of a fixed amount .DELTA.A and sets a temperature rank P (=1 to 6) that represents the temperature rise value A in steps. Wherein, it is interpreted that the method selection unit selects (i.e. sets) a thermal displacement estimating method (i.e. a temperature rank), from among the plurality of temperature displacement estimating methods 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Kamio’s principles of ranking thermal displacement methods into the 
thermal displacement principles, with sensor validation principles, for machine tools as taught by the combination of Murahashi and Machacek. This would result in a machine tool configured to hasten the implementation period of the thermal correction processing and reduce influence of the thermal deformation [Kamio, Para. 50] 


Although Murahashi teaches a thermal displacement estimating method that estimates the thermal displacement amount of the machine tool without using the machine tool temperature detected by said at least one sensor of the plurality of sensors,
Sakurai, from the same or similar field of Machine tool thermal displacement correction and abnormal sensors, more explicitly teaches thermal displacement estimating methods without using a machine tool temperature detected by at least one abnormal sensor (Thermal displacements can be calculated without using temperature of a sensor determined to be abnormal, see Overview (pg 3), P73-76, P58-59, P2-3, Sakurai).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermal displacement correction as described by Murahashi and incorporating thermal displacement corrections without use of an abnormal sensor temperature detections, as taught by Sakurai.  
One of ordinary skill in the art would have been motivated to do this modification in order to be able to continue to accurately correct for thermal displacement while machining, even when an sensor is deemed abnormal and so as to not have to halt machining because of an abnormal sensor (see P6, P3-5, P8, Overview, Sakurai). 


In regards to claim 4, the combination of Murahashi, Machacek, Kamio, and Sakurai teaches the limitations of claim 1 as outlined above: 
The combination further discloses:
wherein the processor is configured to, in response to the state of said at least one sensor of the plurality of when a state of the sensors being abnormal, select from among the plurality of thermal displacement estimating methods, the thermal displacement estimating method, configured to estimate, a thermal displacement amount closest to a thermal displacement amount included in history data, acquired when a state of each of the plurality of sensors is normal, based on the history data. [Machacek, [Para. 27] "The operations of flow chart 100 may be performed by a processor, a computer, or another type of electronic device." [FIG. 2 & Para. 48] "The sensors 212, 214, 222, and 224 may be any type of sensor configured to sense or measure a physical or other property associated with operations of a subsystem. For instance, the sensors 212, 214, 222, and 224 may include one or more of a temperature sensor...or any other type of sensor that measures a physical or other condition." [FIG. 2 & Para. 63]  "the subsystem 210 may determine that a particular sensor is not functioning properly during the validation process and may discard the information provided by that sensor. In this example, the subsystem may estimate a value for the sensor using the model-based data and/or historical information and continue operation of the subsystem. The other sensed values may be used in estimating the value for the malfunctioning sensor.  For instance, the subsystem 210 may access historical information associated with a past value for the malfunctioning sensor at a time when the other sensed values were the same as or similar to the current sensed values." Wherein, it is interpreted that a processor is configured to, in response to the state of a sensor (212) of the plurality of sensors 

In regards to claim 5, the combination of Murahashi, Machacek, Kamio, and Sakurai teaches the limitations of claim 1 as outlined above: 
The combination further discloses:
the processor is configured to, in response to the state of said at least one sensor of the plurality of sensors being abnormal, select, from among the plurality of thermal displacement estimating methods, the thermal displacement estimating method configured to estimate a thermal displacement amount closest to a thermal displacement amount obtained by measuring [Machacek, [Para. 27] "The operations of flow chart 100 may be performed by a processor, a computer, or another type of electronic device." [FIG. 2 & Para. 48] "The sensors 212, 214, 222, and 224 may be any type of sensor configured to sense or measure a physical or other property associated with operations of a subsystem. For instance, the sensors 212, 214, 222, and 224 may include one or more of a temperature sensor...or any other type of sensor that measures a physical or other condition." [FIG. 2 & Para. 63]  "the subsystem 210 may determine that a particular sensor is not functioning properly during the validation process and may discard the information provided by that sensor. In this example, the subsystem may estimate a value for the sensor using the model-based data and/or historical information and continue operation of the subsystem. The other sensed values may be used in respective parts of the machine tool. [Murahashi, [FIG. 1 & Para. 27] "temperature sensors 11A to 11D that detect the temperature of the bed 1, the scale 2, the table 5, and the workpiece 6." Wherein, it is interpreted that sensors 11A-11D measure respective parts (bed, scale, table, workpiece) of the machine tool.] 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murahashi in view of Machacek, in further view of Kamio,  in further view of Sakurai, and further in view of Koyama US PG Publication 20160001410 (hereinafter Koyama):

In regards to claim 2, the combination of Murahashi, Machacek, Kamio, and Sakurai teaches the limitations of claim 1 as outlined above: 
While the combination further discloses: 
data acquired from when a state of each of the plurality of sensors is normal [Machacek, [FIG. 2 & Para. 48] “the sensors 212, 214, 222, and 224 may include one or more of a temperature sensor…any other type of sensor that measures a physical or other condition. The sensors 212, 214, 222, and 224 may include communication components configured to communicate sensor data to the subsystems 210 and 220 over a wired or a wireless communication pathway.” [Para. 63] “the subsystem 210 may discard the sensed values that have not been validated.” Wherein, it is interpreted that data is acquired when each of the plurality of temperature sensors is normal (i.e. abnormal / non-validated data is discarded).]
But the combination does not specifically teach a processor is further configured to, based on history data acquired when a state of each of the plurality of sensors is normal and create a new thermal displacement estimating method to be stored in the memory. 
However, Koyama discloses:
the processor is further configured to, based on history data acquired when a state of [derived temperatures are received], [Koyama, [FIG. 1 & Para. 33] "A processor (CPU) 11 of the numerical controller 10 reads a system program stored in a ROM 12 through a bus 21 and generally controls the numerical controller 10 according to the read system program." [FIG. 3 & Para. 47] "T.sub.1, T.sub.2 and T.sub.3 of expression (2) are temperatures of Sections 1, 2 and 3, respectively." [FIG. 2 & Para. 52] "The expansion and contraction of each section due to the temperature change can be estimated by, for example, previously measuring the amount of change of each of the sections due to the temperature change by experiment or the like and storing the change amounts in a table or the like or by calculation based on conventional thermal expansion simulation."  Wherein, it is interpreted that the processor (11) is configured to, based on history data (i.e. previously measured amounts of change) when a state of the derived temperatures is normal.] 
optimize a thermal displacement estimating method, among the plurality of thermal displacement estimating methods stored in the memory, or  
create a new thermal displacement estimating method to be stored in the memory. [Koyama, [FIG. 1 & Para. 41] "A method of thermal displacement state calculation performed by the numerical controller 10 of FIG. 1 will be described."  [Para. 52] "The expansion and contraction of each section due to the temperature change can be estimated by, for example, previously measuring the amount of change of each of the sections due to the temperature change by experiment or the like and storing the change amounts in a table or the like. The thermal displacement amounts and temperature distributions can be simultaneously estimated by using this method." Wherein, it is interpreted that a thermal estimating method optimization unit (10) creates a thermal displacement estimating method (i.e. expansion and contraction change amounts of each section due to the temperature change) to be stored in the thermal estimating storage unit (i.e. stored in a table).] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Koyama’s principles of creating and storing a thermal displacement estimating method into the thermal displacement principles, with sensor validation principles, for machine tools as taught by the combination of Murahashi and Machacek. This would result in a machine tool configured to determine a warm up pattern based on estimated thermal values to obviate wasteful warm up time [Koyama, Para. 19] 



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murahashi in view of Machacek, in further view of Kamio, in further view of Sakurai, and in further in view of Kyoichi Japanese Patent No. JP-20030942291-A (hereinafter Kyoichi):

In regards to claim 7, the combination of Murahashi, Machacek, Kamio, and Sakurai teaches the limitations of claim 1 as outlined above: 
But the combination is not generally concerned with each of the plurality of thermal displacement estimating methods is performed by a machine learning device that outputs the thermal displacement amount of the machine tool from the machine tool temperatures.
However, Kyoichi discloses: 
wherein each of the plurality of thermal displacement estimating methods is performed by a machine learning device that outputs the thermal displacement amount of the machine tool from the machine tool temperatures [Kyoichi, [FIGS. 1-2 & Abstract] "An input data group relating to a temperature of a structure of a machine tool, a temperature around a machine tool, etc. is input, a thermal displacement amount of the machine tool at that time is output and a neural network including a nonlinear function between input and output is provided. A procedure for learning the relationship between the input data group and the thermal displacement by giving the input data and the teacher data; and a procedure for obtaining a relational expression between the input data group and the thermal displacement from the learned neural network." [PG. 6; lines 51-52] "the neural network has a three-layer structure, the input / output function of the intermediate layer is a sigmoid function, and the input / output function of the output layer is a linear function...it is also possible to output only the thermal displacement component."  [PG. 8; lines 46-50] "The learning program 742 is for performing correction calculation of the coupling coefficient and offset value of the neural network by learning.... The learning program 742 is not necessarily required if the manufacturer stores in advance what has been learned as 41." [PG. 7; lines 31-33] "Using the coupling coefficient and the offset value, the thermal displacement of the machining center 1 is calculated."  Wherein, it is interpreted that each of the plurality of thermal displacement estimating methods (i.e. a learning program or storing in advance 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Kyoichi’s principles of learning thermal displacement into the 
thermal displacement principles, with sensor validation principles, for machine tools as taught by the combination of Murahashi and Machacek. This would result in a machine tool configured to eliminate effects of thermal deformation without using large computing resources.

Regarding claim 8, the combination of Murahashi, Machacek, Kamio, and Sakurai teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sakurai further teaches wherein a plurality of thermal displacement estimating methods without using a machine tool temperature detected by said at least one abnormal sensor is ranked based on an accuracy of a thermal displacement amount of the machine tool being calculated in consideration of said at least one abnormal sensor (Various thermal displacement estimating methods, and which do not use at least one abnormal sensor are available for at least one for each sensor available in the machine tool. The methods have a ranking based on how accurately they estimate a displacement because of the stored patterns, there is one that would accurately estimate a temperature without using the specific sensor that is abnormal, see P57-59, P73-76, P54-56, P25, P11, Sakurai ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermal displacement correction as described by Murahashi and incorporating a rank of an estimating method based on a accuracy, as taught by Sakurai.  
One of ordinary skill in the art would have been motivated to do this modification in order to be able to continue to accurately correct for thermal displacement while machining, even when an sensor is see P11, P6, P3-5, P8, P11, Overview, Sakurai). 


Regarding claim 9, the combination of Murahashi, Machacek, Kamio, and Sakurai teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Sakurai further teaches wherein a plurality of thermal displacement estimating methods without using a machine tool temperature detected by said at least one abnormal sensor is ranked in an order from highest to lowest based on an accuracy of a thermal displacement amount of the machine tool being calculated in consideration of said at least one abnormal sensor(Various thermal displacement estimating methods, and which do not use at least one abnormal sensor are available for at least one for each sensor available in the machine tool. The methods have a ranking from most appropriate to less appropriate based on how accurately they estimate a displacement because of the stored patterns reflecting a temperature change rate, see P57-59, P73-76, P54-56, P25, P11, Sakurai ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the thermal displacement correction as described by Murahashi and incorporating a rank of an estimating method based on a accuracy, as taught by Sakurai.  
One of ordinary skill in the art would have been motivated to do this modification in order to be able to continue to accurately correct for thermal displacement while machining by choosing an appropriate temperature estimation for a use case, even when sensor is deemed abnormal and so as to not have to halt machining because of an abnormal sensor (see P11, P6, P3-5, P8, P11, Overview, Sakurai). 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cataltepe et al., US Patent Publication No. 2005/0065744 generally teaches detecting abnormal sensor reading of at least one sensor in a system using a plurality of sensors, and isolating said potential abnormal sensor or sensors.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117